

117 HRES 430 IH: Supporting the designation of May 21, 2021, as “Endangered Species Day”.
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 430IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mrs. Dingell (for herself, Mr. Grijalva, and Mr. Beyer) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONSupporting the designation of May 21, 2021, as Endangered Species Day.Whereas plants and wildlife provide incalculable services for humankind, including health, cultural, economic, recreational, and spiritual benefits, among others;Whereas, in the United States and around the world, more than 2,300 species are recognized as at risk of extinction now or in the foreseeable future, and many more are experiencing declines in populations and future viability;Whereas the planet is experiencing a biodiversity crisis, which many scientists conclude is the sixth mass extinction event, with plant and wildlife species across the globe facing heightened risk of extinction that is largely driven by human activity;Whereas climate change, large-scale changes in land use, and habitat destruction pose existential threats to species;Whereas the United States has prioritized the conservation and recovery of imperiled species by enacting the Endangered Species Act of 1973 and other landmark conservation statutes;Whereas conservation and protection efforts implemented under the Endangered Species Act of 1973 have successfully prevented the extinction of more than 99 percent of species designated as threatened or endangered, including the critically imperiled California condor, whooping crane, and black-footed ferret;Whereas many at-risk species have significant cultural and subsistence values to Tribal, indigenous, and Native Alaskan communities, whose Tribal leadership, ancestral lands, and traditional ecological knowledge play an invaluable role in species conservation and recovery;Whereas Americans have the opportunity to stem threats to endangered and threatened species by enacting and implementing bold policies and conservation initiatives, including conserving at least 30 percent each of our Nation’s lands and waters by the year 2030; andWhereas the recovery of species under the Endangered Species Act of 1973 is a remarkable success that should be celebrated: Now, therefore, be it That the House of Representatives—(1)supports the designation of Endangered Species Day;(2)recognizes the intrinsic value of plants and wildlife as part of the United States environmental heritage, and the invaluable role that the Endangered Species Act of 1973 has played in safeguarding at-risk species; and(3)acknowledges the continued importance of the Endangered Species Act of 1973 and other conservation measures to protect threatened and endangered species and address the biodiversity crisis.